995 F.2d 232
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael C. MEEKS, Petitioner-Appellant,v.James ROWLAND, Director, Respondent-Appellee.
No. 90-55938.
United States Court of Appeals, Ninth Circuit.
Submitted May 3, 1993.*Decided June 3, 1993.

Before KOZINSKI, SUHRHEINRICH** and T.G. NELSON, Circuit Judges.


1
ORDER***


2
The order of the district court denying Michael C. Meeks's motion pursuant to 28 U.S.C. § 2254 is affirmed for the reasons stated in its order entered May 30, 1990, accepting and adopting the magistrate judge's report and recommendation dated May 11, 1990.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Richard F. Suhrheinrich, Circuit Judge for the United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by the 9th Cir.R. 36-3